On January 5, 1916, the defendant in error filed a motion to dismiss this appeal, alleging therein that W.D. Coleman, one of the plaintiffs in error, died on December 14, 1914, that a joint judgment was rendered in the trial court against both of the plaintiffs in error, and that this action has not been revived in the name of the administrator of the estate of the said W.D. Coleman.
This appeal was perfected on March 12, 1914, and submitted December 13, 1915. There has been no effort made to revive the same. Following the rule laid down in McKay v. Watson etal., 40 Okla. 353, 137 P. 1177, we recommend that the appeal be dismissed.
By the Court: It is so ordered.